The opinion of the court was delivered by
Redfield, J.
No practice in regard to the time, in which pleas in set-off, in actions of book account, shall be pleaded in the county court, has yet been settled. It is only since the last revision of the statutes that any such plea was allowed in this action. The statute in this case does not, as in some others, prescribe the time, within which such plea shall be filed. It must, therefore, be left wholly to the discretion of that court to determine by their general rule, when such pleas shall be filed. And if they have established no such rules, or admit a plea even in opposition to those rules, we have no supervision over their proceeding. It is a matter upon which' they have an absolute discretion, and their decisions, therefore, are in no sense subject to revision in this court.
Judgment affirmed.